 

 

Exhibit 10.34

 

Amendment Number 2 to the

OGE Energy Corp. Employees’ Stock Ownership and Retirement Savings Plan

(As Amended and Restated Effective as of January 1, 2006)

 

OGE Energy Corp. (the “Company”), an Oklahoma corporation, by action of its
Benefits Oversight Committee taken in accordance with the authority granted to
it by Section 13.3 of the OGE Energy Corp. Employees’ Stock Ownership and
Retirement Savings Plan (As Amended and Restated Effective as of January 1,
2006), as heretofore amended (the “Plan”), hereby amends the Plan in the
following respects effective as of January 18, 2008:

 

 

1.

By adding a new Section 2.5A after Section 2.5 of the Plan as follows:

 

“Section 2.5A       Automatic Compensation Reduction Agreement. The term
“Automatic Compensation Reduction Agreement” means an arrangement under the Plan
which an Eligible Employee is deemed to have entered into and pursuant to which
the Eligible Employee is deemed to have elected to participate in the Plan and
agreed to reduce his or her Compensation and the Eligible Employee’s
Participating Employer agrees to contribute to the Trust the amount so reduced
as a Tax-Deferred Contribution.”

 

2.         By deleting the first sentence of Section 2.23 of the Plan and
inserting in lieu thereof the following:

 

“The term “Forfeiture” means the portion of a Participant’s Company Matching
Contribution Account which by reason of the provisions of Section 4.1(c),
5.1(b), 6.4 or 10.3 can no longer become distributable to him or her.”

 

 

3.

By deleting Section 2.28 of the Plan and inserting in lieu thereof the
following:

 

“Section 2.28       Participant. The term "Participant" means any Eligible
Employee who has elected or is deemed to have elected to participate in the Plan
pursuant to Section 3.2.”

 

 

4.

By deleting Section 2.41 of the Plan and inserting in lieu thereof the
following:

 

“Section 2.41       Tax-Deferred Contributions. The term "Tax-Deferred
Contributions" means the Employee Contributions under Section 5.1 which are
designated as such by the Participant or are made pursuant to an Automatic
Compensation Reduction Agreement. Tax-Deferred Contributions are intended to
qualify as "salary reduction" contributions under Section 401(k) of the Code.”

 

 

5.

By adding two new sentences at the end of Section 3.2 as follows:

 

“Notwithstanding the foregoing, effective January 18, 2008, any Eligible
Employee whose Employment Commencement Date occurs on or after December 17,
2007, and who has satisfied the requirements of Section 3.1 but has not
affirmatively elected to become a Participant pursuant to the foregoing, shall
be deemed to have elected to participate in the Plan pursuant to an Automatic
Compensation Reduction Agreement and shall become a Participant as of the 30th
day following the date the Eligible Employee has satisfied the requirements of
Section 3.1 provided that by such date he or she has not affirmatively elected
to become a Participant as provided in this Section 3.2 or affirmatively elected
not to become a Participant. If any such Eligible Employee ceases to be an
Eligible Employee by reason of termination of employment

 

--------------------------------------------------------------------------------



or otherwise, the preceding sentence shall not apply to such Eligible Employee
on any subsequent re-employment with the Company or on otherwise again becoming
an Eligible Employee.”

 

 

6.

By deleting Section 5.1 of the Plan and inserting in lieu thereof the following:

 

“Section 5.1         Employee Regular and Supplemental Contributions. (a) For
each Payroll Period, each Participant shall contribute to the Plan an amount not
less than two percent (2%) nor more than nineteen percent (19%) of his or her
Compensation, which contributions shall be designated by the Participant, in
whole multiples of one percent (1%) of Compensation, on the following basis:

 

(1)        Contributions not exceeding the first six percent (6%) of
Compensation shall be designated Regular Contributions. Regular Contributions
may be designated as After-Tax Contributions or Tax-Deferred Contributions in
any combination, provided that any such designation is made in whole multiples
of one percent (1%) of Compensation.

 

(2)        Contributions exceeding the first six percent (6%) of Compensation
shall be designated Supplemental Contributions. Supplemental Contributions may
be designated as After-Tax Contributions or Tax-Deferred Contributions, in any
combination, provided that any such designation is made in whole multiples of
one percent (1%) of Compensation.

 

(b)          (i) Effective January 18, 2008 and subject to the provisions of
Sections 5.5, 5.6 and 6.2, an Eligible Employee who becomes a Participant
pursuant to an Automatic Compensation Reduction Agreement as provided in Section
3.2 shall be deemed to have elected to contribute to the Plan Tax-Deferred
Contributions designated as Regular Contributions in an amount equal to 3% of
Compensation per Payroll Period, by reduction of Compensation otherwise payable
to the Participant, commencing as of the first day of the Payroll Period that
begins as soon as administratively practicable after the date the Eligible
Employee becomes a Participant as provided in Section 3.2; provided, however,
that any such Participant may, not later than 90 days after the first
Tax-Deferred Contribution made pursuant to the Automatic Compensation Reduction
Agreement would otherwise have been paid to the Participant and notwithstanding
any other provision of the Plan, elect to make a “permissible withdrawal” (as
defined below in this Section 5.1) from the Plan of his or her Tax-Deferred
Contributions (and any earnings (or losses) attributable thereto) that were made
to the Trust pursuant to his or her Automatic Compensation Reduction Agreement
through the last day of the Payroll Period beginning after the date the
withdrawal election is made. Any Company Matching Contributions (as adjusted for
earnings (or losses) attributable thereto) that are attributable to amounts
distributed to a Participant by reason of a “permissible withdrawal” shall be
forfeited and be considered a Forfeiture as of the date the distribution is
made. In addition, the Participant’s Automatic Compensation Reduction Agreement
will terminate upon electing to make a “permissible withdrawal, and no further
Tax-Deferred Contributions will be made on the Participant’s behalf unless and
until the Participant affirmatively makes an election to resume making
Tax-Deferred Contributions under Section 5.2.

 

(ii)          At least 30 days (and not more than 90 days) before the beginning
of each Plan Year beginning after January 18, 2008 (or at such other time or
times as required or permitted under applicable governmental regulations or
guidance), the Benefits Committee (or its delegate) shall provide each Eligible
Employee for the Plan Year who has satisfied the requirements of Section 3.1 and
to whom the deemed participation provision of the Plan applies, notice of the
Eligible Employee’s rights and obligations under deemed participation pursuant
to an Automatic Compensation Reduction Agreement, except that in the case of an
Eligible Employee who does not receive the notice because the Employee becomes
an Eligible Employee who has satisfied the requirements of Section 3.1 after the
90th day before the beginning of the Plan Year or in the case of an Eligible
Employee employed during the 2008 Plan Year, the notice shall be provided nor
more than 90 days before, and no later than, 30 days prior to the date the
Eligible Employee would be deemed to become a Participant as provided in Section
3.2 (or at such other time or times as is required or permitted under applicable
governmental regulations or guidance). The notification shall include provisions
required under applicable governmental regulations, including the following: (a)
the level of Tax-Deferred Contributions which will be made on the Eligible
Employee’s behalf if the Eligible Employee does not make an affirmative election
to participate, (b) his or her right to reject such deemed participation and
elect to contribute as provided above in Section 5.1(a) or to elect not to have
Tax-

 

 

-2-

 

--------------------------------------------------------------------------------



Deferred Contributions made on his or her behalf, (c) the Investment Fund in
which his or her Tax-Deferred Contributions shall be invested in the absence of
any investment election and (d) his or her right to elect to make a “permissible
withdrawal” from the Plan and the procedures to elect such a withdrawal. For
purposes of this Section 5.1, the term “permissible withdrawal” shall have the
meaning set forth in Section 414(w)(2) of the Code.

 

(iii)         Notwithstanding any provision of this Section 5.1(b) or Section
3.2 to the contrary, an Automatic Compensation Reduction Agreement shall not
become effective for any Eligible Employee who files in accordance with the
procedures established by the Benefits Committee not later than the date he or
she would otherwise be deemed to have elected to participate in the Plan under
Section 3.2, an election to participate under Section 3.2 or an election not to
have Tax-Deferred Contributions contributed to the Plan on his or her behalf.

 

(c)          All Employee Contributions shall be effected by payroll deductions
in accordance with procedures established by the Benefits Committee.

 

 

7.

By adding a new sentence after the first sentence of Section 5.2 of the Plan as
follows:

 

“Effective January 18, 2008, a Participant may elect in accordance with
procedures established by the Benefits Committee to have his or her rate of
Tax-Deferred Contributions to be made in the future automatically increased
annually on a date and in an amount as specified by the Participant in such
election, which amount shall be 1%, 2% or 3% of Compensation per Payroll Period.
Such election shall remain in effect until canceled by the Participant in
accordance with procedures designated by the Benefits Committee.”

 

 

8.

By deleting Section 5.6(c)(i) of the Plan and inserting in lieu thereof the
following:

 

 

“(i)

Any distribution to Participants under this paragraph shall occur before the end
of the Plan Year following the Plan Year in which the contributions were made.
However, unless the distribution is made within the first 2½ months of that
following Plan Year (or within the first 6 months in respect of the 2008 or
subsequent Plan Years), the Participating Employer shall incur a 10% excise tax
with respect to the excess not distributed to the extent required by law.”

 

 

9.

By adding a new Section 5.6(f)(iv) after Section 5.6(f)(iii) of the Plan as
follows:

 

 

“(iv)

If a Participant withdraws in a “permissible withdrawal” under Section 5.1(b)
Tax-Deferred Contributions made during the Plan Year pursuant to an Automatic
Compensation Reduction Agreement, such Tax-Deferred Contributions so withdrawn
shall not be taken into account for purposes of applying the tests under (a)
above.”

 

 

10.

By deleting Section 6.4(c)(i) of the Plan and inserting in lieu thereof the
following:

 

 

“(i)

Any distribution to Participants under this paragraph shall occur before the end
of the Plan Year following the Plan Year in which the contributions were made.
However, unless the distribution is made within the first 2½ months of that
following Plan Year (or within the first 6 months in respect of the 2008 or
subsequent Plan Years), the Participating Employer shall incur a 10% excise tax
with respect to the excess not distributed to the extent required by law.”

 

 

11.

By adding a new Section 6.4(e)(iii) after Section 6.4(e)(ii) of the Plan as
follows:

 

 

“(iii)

If a Participant forfeits Company Matching Contributions made during a Plan Year
pursuant to Section 5.1(b) because if he or she makes a “permissible withdrawal”
under Section 5.1(b), such Company Matching Contributions shall not be taken
into account for purposes of applying the tests under (a) above.”

 

 

12.

By deleting the last sentence of Section 8.4 of the Plan and inserting in lieu
thereof the following:

 

 

-3-

 

--------------------------------------------------------------------------------



“In the absence of an effective election, one hundred percent (100%) of the
Participant’s Employee Contributions and transfers to his or her Transfer
Account shall be invested in the Fidelity Managed Income Portfolio, except that
a Participant’s Employee Contributions and transfers to his or her Transfer
Account made on or after January 18, 2008 shall be invested, in absence of an
effective election, one hundred percent (100%) in the applicable Fidelity
Freedom Fund set forth below based upon the Participant’s date of birth provided
by the Participant to the Company and the applicable date of birth range (which
Investment Funds are intended to be a “qualified default investment alternative”
within the meaning of Department of Labor regulations), except that if a
Participant fails to provide his or her date of birth to the Company, such
amounts shall be invested in the Fidelity Freedom Income Fund:

 

Date of Birth Range

Fidelity Freedom Fund Name

01/01/1900 – 12/31/1932

Freedom Income

01/01/1933 – 12/31/1937

Freedom 2000

01/01/1938 – 12/31/1942

Freedom 2005

01/01/1943 – 12/31/1947

Freedom 2010

01/01/1948 – 12/31/1952

Freedom 2015

01/01/1953 – 12/31/1957

Freedom 2020

01/01/1958 – 12/31/1962

Freedom 2025

01/01/1963 – 12/31/1967

Freedom 2030

01/01/1968 – 12/31/1972

Freedom 2035

01/01/1973 – 12/31/1977

Freedom 2040

01/01/1978 – 12/31/1982

Freedom 2045

01/01/1983 – 12/31/1999

Freedom 2050.”

 

 

13.

By adding a new paragraph after the sixth paragraph of Section 10.3 of the Plan
as follows:

 

“Notwithstanding the preceding two paragraphs, with respect to any Participant
who completes an Hour of Service on or after March 1, 2008, the vested balance
in the Company Matching Contribution Account of such Participant on or after
March 1, 2008, will be determined based on the Participant’s Vesting Percentage
as specified in the Vesting Schedule below instead of the applicable Vesting
Schedule provided above:

 

Vesting Schedule

Full Years of Vesting Service

Vesting Percentage

Less than 2 years

0%

2

20%

3

100%”

 

14.     By deleting the seventh paragraph of Section 10.4 of the Plan and
inserting in lieu thereof the following:

 

“Upon making a withdrawal described in subsection 10.4(h) above, the Participant
shall be suspended from making further Employee Contributions to the Plan for a
period of twelve months following such withdrawal and shall be deemed to
terminate any Automatic Compensation Reduction Agreement then in effect.”

 

15.     By deleting the introductory clause of the first paragraph of Section
20.2(a) of the Plan and inserting in lieu thereof the following:

 

“A Participant’s Vesting Percentage under Section 10.3 in his or her Company
Matching Contribution Account shall be determined in accordance with the
following schedule unless the Participant has an Hour of Service on or after
March 1, 2008:”.

 

 

-4-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this instrument to be signed by a
duly authorized officer as of the 18th day of January, 2008.

 

OGE ENERGY CORP.

 

 

By:         /s/  Cary W. Martin                                      

 

 

-5-

 

 